Exhibit 10.2

 

Execution Version

 

LETTER AGREEMENT

 

This Letter Agreement (“Letter Agreement”)  is entered into as of January 23,
2017, by and among Leap Therapeutics, Inc., a Delaware corporation (“Leap”),
Leap Shareholder Royalty Vehicle, LLC, a Delaware limited liability company
(“Leap SRV”), HealthCare Ventures VIII, L.P., a Delaware limited partnership
(“HCV VIII”), HealthCare Ventures IX, L.P., a Delaware limited partnership (“HCV
IX”), HealthCare Strategic Fund, L.P., a Delaware limited partnership (“HCV
Strategic”), and Eli Lilly and Company, an Indiana corporation (“Lilly” and,
together with HCV VIII, HCV IX and HCV Strategic, the “Initial Members”).

 

WHEREAS, the Initial Members own 100% of the capital stock of Leap;

 

WHEREAS, Leap is a party to that certain Agreement and Plan of Merger, dated as
of August 29, 2016, by and among Leap, Macrocure Ltd., a company formed under
the laws of the State of Israel and registered under No. 514083765 with the
Israeli Registrar of Companies, and M-CO Merger Sub Ltd., a company formed under
the laws of the State of Israel and registered under No. 515506855 with the
Israeli Registrar of Companies (as amended and in effect from time to time, the
“Merger Agreement”);

 

WHEREAS, as contemplated by the Merger Agreement and the transactions
contemplated therein (the “Merger”), Leap’s board of directors has authorized
Leap to distribute to each Initial Member, in each Initial Member’s capacity as
a shareholder of Leap, immediately prior to the consummation of the Merger the
right (such right and the corresponding right of all other Initial Members being
referred to, collectively, as, the “Royalty Rights”) to receive such Initial
Member’s pro rata portion (calculated as between the Initial Members with
respect to their ownership of Leap on an as-converted to common stock basis)
(its “Pro Rata Portion”) of (i) royalties equal to two percent (2%) of Net Sales
of DKN-01 Products (as such terms are defined in the Royalty Agreement, defined
below) and (ii) royalties equal to five percent (5%) of Net Sales of TRX518
Products (as such terms are defined in the Royalty Agreement); provided that,
among other things, the Initial Members, Leap and Leap SRV have made the
acknowledgments contained herein;

 

WHEREAS, simultaneously with the execution of this Letter Agreement, the Initial
Members are executing and delivering the limited liability operating agreement
of Leap SRV pursuant to which the Initial Members are agreeing to become members
of Leap SRV on the terms and conditions set forth in such limited liability
company agreement; and

 

WHEREAS, simultaneously with the execution of this Agreement, Leap SRV  is
entering into that certain Royalty Agreement with Leap (the “Royalty
Agreement”), which governs each parties rights and obligations with respect to
the Royalty Rights.

 

NOW, THEREFORE, by signing below, the Initial Members, Leap and Leap SRV
acknowledge and agree as follows:

 

1.              The Royalty Rights shall be treated for tax purposes as having
been distributed by Leap to the Initial Members and contributed by the Initial
Members to Leap SRV

 

--------------------------------------------------------------------------------


 

                        as a capital contribution in respect of each such
Initial Member’s membership interest in Leap SRV.

 

2.              The Royalty Agreement and the performance by Leap of its
obligations under the Royalty Agreement shall supersede any obligations of Leap
to make any royalty payments to any Initial Member in respect of each such
Initial Member’s portion of the Royalty Rights.

 

[signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has made and executed this Letter Agreement
on the date first set forth above.

 

 

LEAP THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Christopher K. Mirabelli

 

Name:

Christopher K. Mirabelli

 

Title:

Chief Executive Officer

 

 

LEAP SHAREHOLDER ROYALTY

 

VEHICLE, LLC.

 

 

 

 

 

By:

/s/ Douglas E. Onsi

 

Name:

Douglas E. Onsi

 

Title:

Manager

 

 

HEALTHCARE VENTURES VIII, L.P.

 

 

 

By:

HealthCare Partners VIII, L.P.

 

 

its General Partner

 

 

 

 

 

By:

HealthCare Partners VIII, LLC

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey B. Steinberg

 

 

Name:

Jeffrey B. Steinberg

 

 

Title:

Administrative Officer

 

 

HEALTHCARE VENTURES IX, L.P.

 

 

 

By:

HealthCare Partners IX, L.P.

 

 

its General Partner

 

 

 

 

 

By:

HealthCare Partners IX, LLC

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Jeffrey B. Steinberg

 

 

Name:

Jeffrey B. Steinberg

 

 

Title:

Administrative Officer

 

[signatures continue on following page]

 

[Signature Page to Letter Agreement]

 

 

--------------------------------------------------------------------------------


 

 

HEALTHCARE VENTURES STRATEGIC FUND, L.P.

 

 

 

By:

HealthCare Strategic Partners, LLC

 

 

its General Partner

 

 

 

 

By:

/s/ Jeffrey B. Steinberg

 

 

Name:

Jeffrey B. Steinberg

 

 

Title:

Administrative Officer

 

 

 

ELI LILLY AND COMPANY

 

 

 

By:

/s/ Darren J. Carroll

 

Name:

Darren J. Carroll

 

Title:

Sr. Vice President

 

 

Corporate Business Development

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------